PER CURIAM:
Claimant herein seeks payment of the sum of $688.42 in taxes paid on 1,580 cases of beer rendered unfit as the result of severe storms and flooding. Subsequent destruction of the *20beer was supervised by a federal agent of the Bureau of Alcohol, Tobacco, and Firearms Division of the United States Treasury Department.
In its Answer, the respondent admits the validity of the claim and joins the claimant in requesting that an award be made in favor of the claimant in the amount requested.
The question of beer tax refunds has been before this Court on several occasions. Where the State has not been damaged, the Court has held that retention of the taxes paid would amount to unjust enrichment on the part of the State. Central Investment Corporation vs. Nonintoxicating Beer Commission, 10 Ct.Cl. 182 (1975). See also Falls City Industries, Inc., Formerly Falls City Brewing Co. vs. Nonintoxicating Beer Commission, 13 Ct.Cl. 186 (1980).
Based on the foregoing, the Court makes an award to the claimant in the amount of $688.42.
Award of $688.42.